EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Lewis on March 23, 2022.

The application has been amended as follows: 
	In claim 7, “claim 6” has been deleted and - - claim 1- - inserted therewith.

	Line 2 of claim 21 is amended as follows: thickness of 5 mm

	Line 2 of claim 27 is amended as follows: thickness of 5 mm

	In claim 27, “ claim 1” has been deleted and - - claim 22- - inserted therewith.

	Claim 28 has been canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a silicate containing glass ceramic comprising a zirconia content of 20-55 wt. %, and made by a sol gel process utilizing silicon tetraalkoxide, silicon alkoxide, and zirconium alkoxide, wherein the silicate containing glass ceramic having a value of transmission in the range of visible light of no more than 20% from, or even about equal to, the value of transmission of silica glass. The prior art of Kodas teaches conversion of a glass into a glass ceramic, but does not offer a glass ceramic having the claimed transmission value. Hoppe et al. (WO 2005/067001) teaches a glass ceramic having a transmission value of greater than 80% in the visible range (page 3). However, the glass ceramic of Hoppe comprises at most 1-10 wt% ZrO2 (claim 4). Beall et al. (2015/0329413) teaches a glass ceramic having a transmission value of about equal to that of the transmission value of silica glass (figure 4a, [0023]). However, the glass ceramic of Beall comprises a ZrO2 content of less than 6 mol%. Caldwell teaches a sol gel process similar to the claimed invention for producing a glass comprising zirconia within the claimed range; however, as discussed in the applicant’s argument, motivation for modifying the clear glass of Caldwell into a glass ceramic is lacking. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741